ACCEPTED
                                                                                  01-15-00493-CR
                                                                       FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS
                                                                            11/24/2015 8:49:31 PM
                                                                            CHRISTOPHER PRINE
                                                                                           CLERK

CAUSE NO. 01-15-00493-CR
                              ____________________
                                                                FILED IN
                           IN THE COURT OF APPEALS       1st COURT OF APPEALS
                                                             HOUSTON, TEXAS
                 FOR THE FIRST   SUPREME JUDICIAL DISTRICT
                                                         11/24/2015 8:49:31 PM
                                                         CHRISTOPHER A. PRINE
                                 AT HOUSTON                       Clerk
                              ____________________
                           RODERICK ODELL WILLIAMS,
                                    Appellant,
                                       Vs.
                              THE STATE OF TEXAS,
                                     Appellee
                              ____________________
                      Appealed from the 180TH District Court
                              Of Harris County, Texas
                              Cause Number 1373609
                              ____________________

                      MOTION FOR EXTENSION OF TIME
                       TO FILE APPELLANT’S BRIEF

                              ____________________




                                             DENA FISHER
                                             SBOT: 24034440
                                             440 LOUISIANA, STE 200
                                             HOUSTON, TX 77002
                                             P: 713.222.2201
                                             F: 713.224.2815
                                             d2f@sbcglobal.net
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

       Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellant, RODRICK ODELL

WILLIAMS, files this Motion to Extend Time to File Appellant’s Brief.

       Appellant’s opening brief is currently due on NOVEMBER 19, 2015.

       Counsel for Appellant requests a 5-day extension of time to file its brief, making the brief

due on November 24, 2015. This is the third request for extension of time to file the opening brief.

       Counsel for Appellant relies on the following reasons, in addition to the routine matters

that counsel must attend to in daily practice, to explain the need for the requested extension:

       1. State of Texas v. Jorge Guerrero – Cause No. 201200330J – Aggravated
          Robbery Certification Hearing – November 2, 2015
       2. State of Texas v. Dennis Kendrick – Cause No. 201502740J – Murder
          Certification Hearing – October 13, 2015
       3. State of Texas v. Sergio Ramirez – Cause No. 201505875J – Murder
          Certification Hearing – October 23, 29, & 30th, 2015.

       Counsel for Appellant seeks this extension of time to be able to prepare a cogent and

succinct brief to aid this Court in its analysis of the issues presented. This request is not sought

for delay but so that justice may be done.

       All facts recited in this motion are within the personal knowledge of the counsel signing

this motion, therefore no verification is necessary under Rule of Appellate Procedure 10.2.

                                     PRAYER FOR RELIEF

       For the reasons set forth above, Appellant requests that this Court grant this Motion to

Extend Time to File Appellant’s Brief and extend the Deadline for Filing the Appellant’s Brief.

Appellant prays for all other relief to which it may be entitled.

                                                      Respectfully submitted,



                                                       /s/ Dena Fisher
                                                      DENA FISHER
                                                     SBOT: 24034440
                                                     440 LOUISIANA, STE 200
                                                     HOUSTON, TX 77002
                                                     P: 713.222.2201
                                                     F: 713.224.2815
                                                     d2f@sbcglobal.net
                                                     Counsel for Appellant




                                    CERTIFICATE OF SERVICE

       I certify that on November 24, 2015, a true and correct copy of the forgoing motion was

delivered to the Harris County District Attorney’s Office by efile.


                                                      /s/ Dena Fisher
                                                     DENA FISHER
                                                     SBOT: 24034440
                                                     Counsel for Appellant